Schedule A to the SHAREHOLDER SERVICING PLAN (as amended on September 20, 2012 to add Logan Capital Long/Short Fund) Series or Fund and Class of Advisors Series Trust Shareholder Servicing Plan Fee as a % of Average Daily Net Assets Logan Capital Large Cap Growth Fund Investor Class 0.10% Institutional Class 0.10% Logan Capital International Fund Investor Class 0.10% Institutional Class 0.10% Logan Capital Small Cap Growth Fund Investor Class 0.10% Institutional Class 0.10% Logan Capital Large Cap Core Fund Investor Class 0.10% Institutional Class 0.10% Logan Capital Long/Short Fund Investor Class 0.10% Institutional Class 0.10% ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A By:/s/Douglas G. Hess Name:Douglas G. Hess Title:President
